DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 2, 4-13, 15, and 17-33 have been canceled. Claims 1, 3, 14, and 16 are subject to examination.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 6 in substance that “Further, Singh appears to describe that the power saving modes of all M2M devices are synchronized by adjusting Listen intervals based on received beacon signal. However, Singh does not disclose transmitting a congestion indication to a group of wireless communication devices”

Examiner’s Response:
	The examiner respectfully disagrees. It is true that Singh does not disclose transmitting a congestion indication to a group, but teaches synchronizing the wireless devices based on the TAU messages. Further, one skilled in the art can use the synchronization process of Singh’s and combining NPL and Tiago to  transmit  congestion indication to a group of wireless devices. However, Claim 1 merely recites … transmitting a congestion indication to a group of wireless communication devices for synchronized triggering of backoff procedures in the wireless communication devices…   

Applicant’s Argument:
	The applicant argues, on page 6 in substance that “However, Singh does not disclose transmitting a congestion indication to a group of wireless communication devices for synchronization triggering of backoff procedures in the wireless communication device. In addition, 

Examiner’s Response:
	The examiner respectfully disagrees. Singh teaches how a group of wireless communication devices are synchronised by simultaneously transmitting the congestion indication. Since the congestion indication is not defined examiner, construes as any message can be an indication for synchronizing   a group of wireless communication devices. Here in Singh’s reference M2M devices are a group of wireless communication device, which are synchronized with the TAU message sent. The triggering is achieved based on the TAU messages as Singh teaches in [0055] with TAU interval carried in the beacon signals allows the M2M devices to adjust their Listen Intervals and the normal operation mode is synchronized with the transmission of the TAU message 308. However, claim 1 merely recites …wherein the synchronized triggering is achieved by simultaneously transmitting the congestion indication to the group of wireless communication devices...

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL- Performance Analysis of M2M Communication Networks for QoS-differentiated Smart Grid Applications (NPL hereafter) (See attached) in view of Singh et al. (Singh hereafter) (US 20130073746 Al) and in further view of Tiago et al. (NPL- Random Access Mechanism for RAN Overload Control in LTE/LTE-A Networks) (Tiago hereafter) (IDS provided).

Regarding claim, 1 NPL teaches, A method for enabling load control related to scheduling requests for uplink grants in a wireless communication system, the method comprising (NPL; [A. An overview of the Random Access procedure 3rd para, lines 12-16] …the eNodeB sends a Random Access Response (RAR) through the Physical Downlink Shared Channel (PDSCH). This RAR message informs the device for the uplink scheduling grant that should be used for the transmission):
	transmitting (broadcasted by the eNodeB) a congestion indication (Access  Class Barring (ACB)) to a group of wireless communication devices (M2M devices) for triggering (by considering different backoff parameters for the various QoS classes) of backoff procedures (for the backoff procedure) in the wireless communication devices (NPL; [A. An overview of the Random Access procedure 4th para, line 5- B. Basic assumptions of the proposed analysis] … Access  Class Barring (ACB) and is based on an Access Probability (AP) that is broadcasted by the eNodeB … the device randomly selects a number between zero and one. … M2M devices have to pass the ACB procedure and then select a preamble. In order to support multiple QoS
classes for the M2M devices,… Furthermore, a second QoS differentiation level is considered
for the backoff procedure, by considering different backoff parameters for the various QoS classes …the proposed analysis can be used in any network configuration that either supports a single or both QoS differentiation levels (ACB and backoff),), 
NPL fails to explicitly teach, wherein the synchronized triggering is achieved by simultaneously transmitting the congestion indication to the group of wireless communication devices, 
However, in the same field of endeavor, Singh teaches, wherein the synchronized triggering is achieved (adjusting their Listen Intervals based on the received beacon signal 302, the power- saving modes of all of the M2M devices 102 are synchronized) by simultaneously transmitting the congestion indication (For periodic TAU messages, the M2M gateway 104 keeps track of a TAU interval 304) to the group of wireless communication devices (M2M devices 102 are synchronized). (Singh; [0050-0060] ... For periodic TAU messages, the M2M gateway 104 keeps track of a TAU interval 304 by using a TAU timer. For example, the M2M gateway 104 starts the TAU timer upon transmitting a TAU 308 to the 3GPP network 106. When the TAU timer expires, the M2M gateway 104 transmits another TAU 308. The TAU message 308 may also be sent periodically or non-periodically in accordance with various TAU conditions... adjusting their Listen Intervals based on the received beacon signal 302, the power-saving modes of all of the M2M devices 102 are synchronized with the transmission of the TAU messages. This synchronism provides new Listen Intervals, which cause the M2M devices 102 to stay in the PSM for as long as the most recent TAU interval 304 allows... in accordance with the TAU interval 304 of the M2M gateway 104).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL to include the above recited limitations as taught by Singh in order to synchronizing M2M device with the M2M gateway (Singh; [0074]).
NPL-Singh fails to explicitly teach, wherein repeated congestion indications are transmitted and wherein a length of a time interval between repeated transmissions of congestion indications is adapted according to a level of congestion.
However, in the same field of endeavor, Tiago teaches, wherein repeated congestion indications are transmitted (eNodeB that collects information about the RAN load condition, makes decisions …QCI-Dependent Exponential Backoff scheme]) and wherein a length of a time interval between repeated transmissions of congestion indications (random value is in the range 0 to 2) is adapted according to a level of congestion (postpones its transmission by a random number of PRACHs) (Tiago;  page 5981-5982, [IV- B. QCI-Dependent Exponential Backoff scheme]… QoS-Dracon implements an Access Class Barring (ACB)-based scheme in the eNodeB that collects information about the RAN load condition, makes decisions based on the collected information …each preamble sequence transmission, the UE device postpones its transmission by a random number of PRACHs. This random value is in the range 0 to 2_, where _ is the backoff exponent, which depends on the standardized QCIs as shown in Table I. The delay requirement and the priority value were taken into account to define the value of this parameter).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL-Singh to include the above recited limitations as taught by Tiago in order to delay the preamble sequence transmission of each UE device (Tiago;  page 5982, [B. QCI-Dependent Exponential Backoff scheme]).

Regarding claim, 14 NPL teaches, A device configured to:
enable load control related to scheduling requests for uplink grants in a wireless communication system (NPL; [A. An overview of the Random Access procedure 3rd para, lines 12-16] …the eNodeB sends a Random Access Response (RAR) through the Physical Downlink Shared Channel (PDSCH). This RAR message informs the device for the uplink scheduling grant that should be used for the transmission); and 
	transmitting (broadcasted by the eNodeB) a congestion indication (Access  Class Barring (ACB)) to a group of wireless communication devices (M2M devices) for triggering (by considering different backoff parameters for the various QoS classes) of backoff procedures (for the backoff procedure) in the wireless communication devices (NPL; [A. An overview of the Random Access procedure 4th para, line 5- B. Basic assumptions of the proposed analysis] … Access  Class Barring (ACB) and is based on an Access Probability (AP) that is broadcasted by the eNodeB … the device randomly selects a number between zero and one. … M2M devices have to pass the ACB procedure and then select a preamble. In order to support multiple QoS classes for the M2M devices,… Furthermore, a second QoS differentiation level is considered for the backoff procedure, by considering different backoff parameters for the various QoS classes …the proposed analysis can be used in any network configuration that either supports a single or both QoS differentiation levels (ACB and backoff)), 
NPL fails to explicitly teach, wherein the synchronized triggering is achieved by simultaneously transmitting the congestion indication to the group of wireless communication devices, 
However, in the same field of endeavor, Singh teaches, wherein the synchronized triggering is achieved (adjusting their Listen Intervals based on the received beacon signal 302, the power- saving modes of all of the M2M devices 102 are synchronized) by simultaneously transmitting the congestion indication (For periodic TAU messages, the M2M gateway 104 keeps track of a TAU interval 304) to the group of wireless communication devices (M2M devices 102 are synchronized). (Singh; [0050-0060] ... For periodic TAU messages, the M2M gateway 104 keeps track of a TAU interval 304 by using a TAU timer. For example, the M2M gateway 104 starts the TAU timer upon transmitting a TAU 308 to the 3GPP network 106. When the TAU timer expires, the M2M gateway 104 transmits another TAU 308. The TAU message 308 may also be sent periodically or non-periodically in accordance with various TAU conditions... adjusting their Listen Intervals based on the received beacon signal 302, the power-saving modes of all of the M2M devices 102 are synchronized with the transmission of the TAU messages. This synchronism provides new Listen Intervals, which cause the M2M devices 102 to stay in the PSM for as long as the most recent TAU interval 304 allows... in accordance with the TAU interval 304 of the M2M gateway 104).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL to include the above recited limitations as taught by Singh in order to synchronizing M2M device with the M2M gateway (Singh; [0074]).
NPL-Singh fails to explicitly teach, wherein repeated congestion indications are transmitted and wherein a length of a time interval between repeated transmissions of congestion indications is adapted according to a level of congestion.
However, in the same field of endeavor, Tiago teaches, wherein repeated congestion indications are transmitted (eNodeB that collects information about the RAN load condition, makes decisions …QCI-Dependent Exponential Backoff scheme]) and wherein a length of a time interval between repeated transmissions of congestion indications (random value is in the range 0 to 2) is adapted according to a level of congestion (postpones its transmission by a random number of PRACHs) (Tiago;  page 5981-5982, [IV- B. QCI-Dependent Exponential Backoff scheme]… QoS-Dracon implements an Access Class Barring (ACB)-based scheme in the eNodeB that collects information about the RAN load condition, makes decisions based on the collected information …each preamble sequence transmission, the UE device postpones its transmission by a random number of PRACHs. This random value is in the range 0 to 2_, where _ is the backoff exponent, which depends on the standardized QCIs as shown in Table I. The delay requirement and the priority value were taken into account to define the value of this parameter).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL-Singh to include the above recited limitations as taught by Tiago in order to delay the preamble sequence transmission of each UE device (Tiago;  page 5982, [B. QCI-Dependent Exponential Backoff scheme]).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  NPL-Singh-Tiago in view of Lee et al. (Lee hereafter)(US 20120051297 A1) (IDS provided).

Regarding claims, 3, and 16, NPL-Singh-Tiago teaches, the claim 1 and 14,
NPL-Singh-Tiago fails to explicitly teach, wherein congestion indications are transmitted with a shorter length of the time interval when the level of congestion is higher compared to when the level of congestion is lower.
However, in the same field of endeavor, Lee teaches wherein congestion indications are transmitted with a shorter length of the time interval when the level of congestion is higher compared to when the level of congestion is lower (Lee; [0113] there is a relatively heavy load in a certain time interval with relatively small (light) load in the following interval. Here, since there is no heavy load in the following time interval, it is good enough either to use ACB or to BOC. In such case, it is good enough to use BOC since distributing the heavy load at a time interval (e.g., in[0, T] in case (1)) over the series of next time interval can make the MTC RACH load at a certain low level for a series of time intervals, guaranteeing the MTC RACH throughput to remain high).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL-Singh-Tiago to include the above recited limitations as taught by Lee in order to use access class barring (ACB) and backoff control (BOC) (Lee; [0113]).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416